                     Case 21-10457-LSS               Doc 222   Filed 05/03/21        Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re:                                                       Chapter 11

    MOBITV, INC., et al.,1                                       Case No. 21-10457 (LSS)

                             Debtor. 1

AFFIDAVIT OF PUBLICATION OF THE NOTICE OF DEADLINES FOR THE FILING
 OF (I) PROOFS OF CLAIM, INCLUDING REQUESTS FOR PAYMENT PURSUANT
  TO SECTION 503(B)(9) OF THE BANKRUPTCY CODE, (II) ADMINISTRATIVE
             CLAIMS, AND (III) REJECTION DAMAGES CLAIMS




__________________________________________________
1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
Powell Street, 9th Floor, Emeryville, CA 94608.
               Case 21-10457-LSS          Doc 222       Filed 05/03/21        Page 2 of 3




                     PROOF OF PUBLICATION
                                                                                              21
                                                                                    Apr-30, 20___
                                                                ___________________________


/͕ĚŐĂƌEŽďůĞƐĂůĂ͕ŝŶŵǇĐĂƉĂĐŝƚǇĂƐĂWƌŝŶĐŝƉĂůůĞƌŬŽĨƚŚĞWƵďůŝƐŚĞƌŽĨ                        Ă
ĚĂŝůǇŶĞǁƐƉĂƉĞƌŽĨŐĞŶĞƌĂůĐŝƌĐƵůĂƚŝŽŶƉƌŝŶƚĞĚĂŶĚƉƵďůŝƐŚĞĚŝŶƚŚĞŝƚǇ͕ŽƵŶƚǇĂŶĚ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕
ŚĞƌĞďǇĐĞƌƚŝĨǇƚŚĂƚƚŚĞĂĚǀĞƌƚŝƐĞŵĞŶƚĂŶŶĞǆĞĚŚĞƌĞƚŽǁĂƐƉƵďůŝƐŚĞĚŝŶƚŚĞĞĚŝƚŝŽŶƐŽĨ

                                ŽŶƚŚĞĨŽůůŽǁŝŶŐĚĂƚĞŽƌĚĂƚĞƐ͕ƚŽǁŝƚŽŶ


Apr 30, 2021, NYT & Natl, pg B6




                                                        ͺͺͺͺͺͺͺͺͺͺ                          ͺͺͺͺͺͺͺͺ
^ǁŽƌŶƚŽŵĞƚŚŝƐϯϬƚŚĚĂǇŽĨ
Ɖƌŝů͕ϮϬϮϭ


ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
EŽƚĂƌǇWƵďůŝĐ
                                                                                                                                         Case 21-10457-LSS                                  Doc 222     Filed 05/03/21             Page 3 of 3
CMYK                                                                                                                          Nxxx,2021-04-30,B,006,Bs-BW,E1


B6                                 N                                                                                                                     THE NEW YORK TIMES BUSINESS FRIDAY, APRIL 30, 2021



                                                                                                                                                                 HISTORY | SOCIAL MEDIA | ECONOMY




America’s Oldest Whiskey? Pay $40,000, if the Spirit Moves You.
                  By CLAY RISEN                                                more questions than it answers                                          barter or sold it to retailers like            catchall term for grain-based spir-
When Joseph Hyman, a rare spir-                                                about some of the deeper reaches                                        Evans & Ragland.                               its, but today there are federally
its specialist for Skinner Auction-                                            of American whiskey history.                                               “Everybody was distilling any               enforced rules about what does
eers, first examined the brown-                                                   Even without its record-setting                                      kind of produce they had left over,            and does not qualify as whiskey or
glass flask that his employer was                                              age, the whiskey is an intriguing                                       because if they didn’t it would                bourbon, like whether it was aged,
preparing to sell, he already sus-                                             piece of Americana. The grandfa-                                        rot,” he said. “It was a way to ex-            and in what sort of barrel.
pected it was one of the oldest bot-                                           ther of the current owner, who re-                                      tend the growing season into the                  The lack of answers has some
tles of American-made whiskey                                                  mains anonymous, received it as a                                       winter.”                                       whiskey historians wondering if
he’d ever seen.                                                                gift from Gov. James F. Byrnes of                                          But how to explain the gap of               Mr. Hyman is drawing too firm a
   For one thing, it was embossed                                              South Carolina, a former U.S. Su-                                       more than 50 years between dis-                conclusion from too thin a stack of
                                                                               preme Court justice and close                                           tillation and bottling? The                    evidence.
with the name “Evans & Ragland,”
a grocer and whiskey bottler that                                              friend of President Franklin D.                                         whiskey could not have sat in a                   “I’m skeptical that it really is
                                                                               Roosevelt.                                                              barrel that whole time, Mr. Hy-                from the 18th century,” said Mi-
operated in LaGrange, Ga., for
                                                                                  Mr. Byrnes received it from                                          man said; it would have evapo-                 chael R. Veach, the author of
about a decade after the Civil War.
                                                                               Jack Morgan, the son of the finan-                                      rated through the wood.                        “Kentucky Bourbon Whiskey: An
And a typed note taped to the back
                                                                               cier J.P. Morgan, who also gave                                            Instead, he speculates that it              American Heritage.” “It wouldn’t
suggested that the whiskey had
                                                                                                                                                       was aged briefly in a wooden bar-              have been aged. It would have
been distilled before 1865, since
                                                                                                                                                       rel, then stored in a glass or ce-             been put straight into a jug, be-
there were no known distilleries in
Georgia after the war that might                                               It may have been                                                        ramic container called a demi-                 cause it was like money, and if you
                                                                                                                                                       john, a common practice at the                 had put it into a barrel some of it
have sold it to Evans & Ragland to
bottle. Mr. Hyman figured it might
                                                                               stored in a glass or                                                    time. Perhaps forgotten, it could              would have been soaked into the
                                                                                                                                                       have sat in a warehouse or barn                wood and lost.”
have been made in the 1850s, then                                              ceramic demijohn.                                                       for decades before someone dis-                   Adam Herz, the founder of the
stored until after the fighting                                                                                                                        covered it.                                    L.A. Whisk(e)y Society who has
ended.                                                                                                                                                    That’s all informed guesswork,              confirmed the age of several bot-
   To authenticate it, Mr. Hyman                                               bottles of the same whiskey to
                                                                               Roosevelt and Harry S. Truman.                                          Mr. Hyman admitted, adding that                tles of mid-19th century whiskey,
used a syringe to extract a small                                                                                                                      all sorts of questions remain un-              questioned whether the analysis
sample and worked with labs at                                                 Though Jack Morgan wasn’t
                                                                               much of a drinker, his father was,                                      answered, and perhaps unan-                    was rigorous enough, saying it
the University of Georgia and the                                                                                                                      swerable.                                      should have been conducted with
University of Glasgow to analyze                                               and owned a renowned wine and
                                                                               spirits collection that included                                           For example, the bottle says                control samples and peer review
it. The results shocked him: Ra-                                                                                                                       that the whiskey came from the                 (though he also admits to his own
diocarbon dating indicated, with                                               whiskeys that were already an-
                                                                                                                                                       “Old Ingledew” distillery, a name              potential bias: He holds the
81 percent accuracy, that the                                                  cient by the time he bought them
                                                                                                                                                       that appears almost nowhere else               record for identifying the bottle of
whiskey was distilled between                                                  in the late 19th century.
                                                                                                                                                       in the historical record, not even             American whiskey, a rye made in
1763 and 1803, making it by far the                                               This particular bottle came as                                                                                      1847, previously thought to be the
                                                                                                                                                       in the Troup County Archives in
oldest American whiskey in exist-                                              part of a large set of bottles,                                                                                        oldest).
                                                                                                                                                       LaGrange. Did “Old Ingledew”
ence.                                                                          mostly Maryland rye, that he                                            even exist? Or was it a name con-                 Mr. Hyman stands by the analy-
   “It was a cool story before-                                                bought from a wealthy Baltimore                                         jured up by Evans & Ragland to                 sis, noting that the lab at the Uni-
hand,” Mr. Hyman said. “But once                                               landowner around 1900. But how                                          give some prestige to a local farm-            versity of Glasgow is widely re-
the tests came back, it became a                                               it got from LaGrange, a small city                                      er’s hooch?                                    garded as the best in the world for
monster of a story. It’s still blow-                                           southwest of Atlanta, to Balti-                                            It’s not even clear what, ex-               dating old whiskey.
ing my mind.”                                                                  more, no one knows.                                                     actly, the liquid is. It’s not bour-              Of course, for many would-be
   Skinner plans to sell the bottle                                               The more intriguing question,                                        bon, as some reports have called               buyers, there’s a question just as
in late June, and expects a ham-                                               Mr. Hyman said, is how the                                              it. A separate chemical analysis               important as where the whiskey
mer price of up to $40,000 — evi-                                              whiskey got to Evans & Ragland                                          showed that the main ingredient                came from: What does it taste
dence of the booming interest in                                               in the first place. Although by the                                     was corn, making it similar to                 like?
rare American whiskey, espe-                                                   mid-19th century there were sev-                                        bourbon — though no one would                     Mr. Hyman said he managed to
cially whiskey made before Prohi-                                              eral large commercial distilleries                                      have used that term, which                     keep aside a few drops of his sam-
bition. But even if Mr. Hyman is                                               along the East Coast and the Ohio                                       emerged in the early 1800s in                  ple, which he rubbed on his hand,
right — and some skeptics have                                                 River Valley, most whiskey, espe-                                       Kentucky.                                      smelled, then put to his lips.                                                                         SKINNER AUCTIONEERS

taken issue with his conclusions                                               cially in Georgia, was made by                                             At the time, drinkers would                    “It tasted,” he said, “like bour-      A rare spirits specialist believes a flask of whiskey bottled in LaGrange, Ga.,
— the bottle’s provenance asks                                                 small farmers, who used it to                                           surely have called it whiskey, a               bon.”                                     in the decade after the Civil War may have been distilled as early as 1763.




Impish Meme Nets Big Haul in Digital Currency                                                                                                                                                                                                   Economy Finds Footing,
                 By MARIE FAZIO
The name Zoë Roth might not ring
any bells. But chances are you’ve
                                                                                                                                                                                                                                                But There’s an Imbalance
seen her photo.                                                                                                                                                                                                                                 FROM FIRST BUSINESS PAGE
   One Saturday morning in 2005,                                                                                                                                                                                                                durable goods. Spending on cars
when Ms. Roth was 4 years old,                                                                                                                                                                                                                  and trucks is 15.1 percent higher
her family went to look at a house                                                                                                                                                                                                              than it would have been on the           The Upshot provides news, analysis
on fire in their neighborhood in                                                                                                                                                                                                                2019 trajectory; spending on             and graphics about politics, policy
Mebane, N.C. Firefighters had in-                                                                                                                                                                                                               furnishings and durable house-           and everyday life.
tentionally set the blaze as a con-                                                                                                                                                                                                             hold equipment is 16.6 percent           nytimes.com/upshot
trolled fire, so it was a relaxed af-                                                                                                                                                                                                           higher; and spending on recrea-
fair: Neighbors gathered and fire-                                                                                                                                                                                                              tional goods is a whopping 26
fighters allowed children to take                                                                                                                                                                                                               percent higher.                          try and the commercial real
turns holding the hose.                                                                                                                                                                                                                            Altogether, durable goods             estate sector.
   Ms. Roth remembers watching                                                                                                                                                                                                                  spending is running $348.5                  Separately, the pullback in
the flames engulf the house when                                                                                                                                                                                                                billion higher annually than it          state and local governments,
her father, an amateur photogra-                                                                                                                                                                                                                would have been in that alter-           many of which have faced fund-
pher, asked her to smile. With her                                                                                                                                                                                                              nate universe, as Americans              ing crunches, is real. Their
hair askew and a knowing look in                                                                                                                                                                                                                have spent their stimulus checks         spending is 4.3 percent below the
her eyes, Ms. Roth flashed a dev-                                                                                                                                                                                                               and unused travel money on               prepandemic trend, another $89
ilish smirk as the fire roared be-                                                                                                                                                                                                              physical items.                          billion in lost activity, though that
hind her. “Disaster Girl” was born.                                                                                                                                                                                                                The housing sector is experi-         is likely to return as federal
   In the years since Dave Roth,                                                                                                                                                                                                                encing nearly as big a surge.            stimulus dollars flow to their
Zoë’s father, entered it in a photo                                                                                                                                                                                                             Residential investment was 14.4          coffers and schools reopen.
contest in 2007 and won, the im-                                                                                                                                                                                                                percent above its prepandemic               In every recession, shifts take
age has been edited into various                                                                                                                                                                                                                trend, representing $90 billion a        place in the composition of eco-
disasters from history, with Ms.                                                                                                                                                                                                                year in extra activity. And that         nomic activity; the economy
Roth grinning impishly as a mete-                                                                                                                                                                                                               was surely constrained by short-         rarely looks the same after a
or wipes out the dinosaurs or the                                                                                                                                                                                                  DAVE ROTH    ages of homes to sell, and lum-          wrenching event as it did before.
Titanic sinks in the distance. Now,                                            The influential 2005 photo of the “Disaster Girl,” Zoë Roth, recently made her 180 Ether, valued at $495,000, at auction.                                        ber and other materials used to          But what is striking about this
after more than a decade of hav-                                                                                                                                                                                                                make them. It is poised to soar          crisis is the scale and speed of
ing her image endlessly repur-                                                                                                                                                                                                                  further in coming months, based          the economy’s rewiring.
posed as a vital part of meme                                                  blockchain, a distributed ledger                                        Griner, the mother of “Success                 at Chapel Hill studying peace, war
                                                                                                                                                                                                                                                on forward-looking data like                We don’t yet know how fully
canon, Ms. Roth has sold the origi-                                            system that underlies Bitcoin and                                       Kid.”                                          and defense. She has never been
                                                                                                                                                                                                                                                housing starts.                          service industries will recover as
nal copy of her meme as a nonfun-                                              other cryptocurrencies.                                                    “It’s the only thing that memes             recognized as “Disaster Girl” out-
                                                                                                                                                                                                                                                   Another bright spot is busi-          vaccinations take place, or
gible token, or NFT, for nearly half                                             In the meme hall of fame, “Dis-                                       can do to take control,” Ms. Roth              right, she said, but most of her
                                                                                                                                                                                                                                                ness investment in information           whether durable goods spending
a million dollars.                                                             aster Girl” ranks alongside “Er-                                        recalled Mr. Craven telling her.               friends and acquaintances know
                                                                                                                                                                                                                                                technology. The tech industry            will return to more normal levels
   The meme sold for 180 Ether, a                                              mahgerd,” a pigtailed teenage girl                                         “Disaster Girl” memes have                  of her meme fame.
                                                                                                                                                                                                                                                has been comparatively un-               as stimulus checks are spent and
form of cryptocurrency, at an auc-                                             posing     with     “Goosebumps”                                        spread far and wide. Once, a group                “People who are in memes and
                                                                                                                                                                                                                                                scathed by the crisis. Spending          people reallocate their budgets
tion on April 17 to a user identified                                          books; “Bad Luck Brian,” immor-                                         from Poland asked permission to                go viral is one thing, but just the
                                                                                                                                                                                                                                                on information processing                toward travel. We also don’t
as @3FMusic. As with any cur-                                                  talized in a grimacing yearbook                                         use the meme for educational ma-               way the internet has held on to my
                                                                                                                                                                                                                                                equipment in the first quarter           know whether the surge in infor-
rency, the value of Ether fluctu-                                              photo with braces; and “Success                                         terial about a dying Indigenous                picture and kept it viral, kept it rel-
                                                                                                                                                                                                                                                was 23 percent higher than its           mation technology spending and
ates, but as of Thursday, 180 Ether                                            Kid,” a toddler on a beach with a                                       language. Someone in Portugal                  evant, is so crazy to me,” she said.
                                                                                                                                                                                                                                                prepandemic trend, and invest-           the pullback in oil drilling are
was valued at more than $495,000.                                              clenched fist and an expression of                                      sent Ms. Roth pictures of a mural              “I’m super grateful for the entire
                                                                                                                                                                                                                                                ment in software 7.4 percent             part of a longer-term shift in the
The Roths retained the copyright                                               intense determination.                                                  with the meme.                                 experience.”
                                                                                                                                                                                                                                                higher.                                  economy (all the more so given
and will receive 10 percent of fu-                                               In an interview, Ms. Roth said                                           “You just make it fit however                  Even so, she said, she hopes to
                                                                                                                                                                                                                                                   Then there are the losers.            the Biden administration’s em-
ture sales.                                                                    selling the meme was a way for                                          you want to fit it,” she said. “I love         one day do something meaningful
                                                                                                                                                                                                                                                   The troubles of service indus-        phasis on clean energy invest-
   The market for ownership                                                    her to take control over a situation                                    seeing them because I’d never                  enough to shift “Disaster Girl” to
                                                                                                                                                                                                                                                tries, especially related to travel,     ment).
rights to digital art, ephemera and                                            that she has felt powerless over                                        make any of them myself, but I                 the second page of search results
                                                                                                                                                                                                                                                are well documented. While                  Moreover, to the degree these
media known as NFTs, is explod-                                                since she was in elementary                                             love seeing how creative people                for her name.
                                                                                                                                                                                                                                                spending on restaurants, airline         shifts in the composition of the
ing. All NFTs, including the “Dis-                                             school.                                                                 are.”                                             After graduation, Ms. Roth
                                                                                                                                                                                                                                                tickets, concerts and other rec-         economy may be semi-perma-
aster Girl” meme Ms. Roth just                                                   Before making the decision to                                            Over the years, she’s seen hun-             plans to take a gap year before
                                                                                                                                                                                                                                                reational activities grew in the         nent, we don’t know how seam-
                                                                               sell, Ms. Roth consulted “Bad                                           dreds of iterations of her picture.            pursuing a graduate degree in in-
sold, are stamped with a unique                                                                                                                                                                                                                                                          lessly the economy will adjust.
                                                                                                                                                       One shared last summer during                  ternational relations. She said she       first quarter, it was a consider-
bit of digital code that marks their                                           Luck Brian” himself — his real                                                                                                                                                                            Many former waiters or hotel
                                                                                                                                                       racial justice protests was among              would donate the fortune she has          ably smaller surge than the one
authenticity, and stored on the                                                name is Kyle Craven — and Laney                                                                                                                                                                           clerks may be ill-suited to be-
                                                                                                                                                       her favorites, she said.                       made from her likeness — which is         that went to physical items, and
                                                                                                                                                                                                                                                                                         coming construction workers or
                                                                                                                                                          “Once it’s out there, it’s out              still in cryptocurrency form — to         not nearly big enough to fill in
                                                                                                                                                                                                                                                                                         software engineers.
      IN THE UNITED STATES BANKRUPTCY COURT                                    ANY PERSON OR ENTITY WHO FAILS TO FILE A PROOF OF                       there and there’s nothing you can              charities and to pay off her stu-         the deep hole those sectors face.
              FOR THE DISTRICT OF DELAWARE                                 CLAIM, INCLUDING ANY REQUEST FOR PAYMENT UNDER SECTION
                                                                                                                                                       do about it,” Mr. Roth said. “It al-                                                                                                 That’s what makes the econ-
                                                                           503(b)(9) OF THE BANKRUPTCY CODE, OR WHO FAILS TO FILE                                                                     dent loans, among other things.           Spending on transportation
 In re:                             Chapter 11
                                                                                                                                                       ways finds a way to stay relevant                                                                                                 omy of 2021 so promising but
 MOBITV, INC., et al.,              Case No. 21-10457 (LSS)                WITH THE COURT AN ADMINISTRATIVE CLAIM ARISING ON OR
                                                                                                                                                                                                         When she’s home, she often             services remains 23 percent
                   Debtors.1        Jointly Administered                   PRIOR TO THE ADMINISTRATIVE CLAIMS DEADLINE, IN EACH
                                                                                                                                                       with whatever new kind of awful,                                                                                                  also worrying. The boom is here.
                                                                           CASE ON OR BEFORE THE APPLICABLE BAR DATE, SHALL NOT BE                                                                    walks past the lot where it all           below its prepandemic trend,
     NOTICE OF DEADLINES FOR THE FILING OF (I)
                                                                                                                                                       terrible bad thing is happening, so                                                                                               We just don’t know yet how
   PROOFS OF CLAIM, INCLUDING REQUESTS FOR                                 TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE
                                                                                                                                                                                                      started and wonders if locals know        recreation services 31 percent,
   PAYMENT PURSUANT TO SECTION 503(b)(9) OF                                PURPOSES OF VOTING AND DISTRIBUTION ON ANY CHAPTER 11                       I’ve laughed at a lot of them.”                                                                                                   bumpy the ride will be in trying
                                                                                                                                                                                                      that it’s a “meme place,” she said.       and restaurants and hotels 19
   THE BANKRUPTCY CODE, (II) ADMINISTRATIVE                                PLAN.
                                                                                                                                                          Ms. Roth, now 21, is a senior at                                                                                               to return to something that feels
  CLAIMS, AND (III) REJECTION DAMAGES CLAIMS                                   FilingaProofofClaim. Each Proofof Claimmust befiled,including
                                                                                                                                                                                                         “People who are in memes did-          percent.                                 like full-fledged prosperity.
                                                                           supporting documentation, so as to be actually received by Stretto,         the University of North Carolina
             THE CLAIMS BAR DATE IS JUNE 15,2021
                                                                           the claims and noticing agent retained in these chapter 11 cases, on                                                       n’t really have a choice in it,” she         Those three sectors alone
THE GOVERNMENTAL CLAIMS BAR DATE IS AUGUST 30,2021
  THE ADMINISTRATIVE CLAIMS BAR DATE IS JUNE 15,2021                       or before the applicable Claims Bar Date or the Governmental Bar Date
                                                                                                                                                                                                      said. “The internet is big. Whether       represent $430 billion in “miss-
                                                                           (or,where applicable,on or before any other bar date as set forth herein
PLEASETAKE NOTICE OFTHE FOLLOWING:
                                                                           or by order of the Court) either (1) electronically through the interface                                                  you’re having a good experience           ing” economic activity — largely
    DeadlinesforFilingProofsofClaimandAdministrativeClaims
Arising Prior to the Administrative Claim Deadline. On April 27,           available at https://cases.stretto.com/MobiTV or (2) by first class,                                                       or a bad experience, you kind of          equivalent, it’s worth noting, to
                                                                           overnight U.S.mail, or by other hand delivery system at the following
2021, the United States Bankruptcy Court for the District of Delaware
                                                                           address: MobiTV Claims Processing, c/o Stretto, 410 Exchange, Suite                                                        just have to make the most of it.”        the combined shift of economic
(the“Court”) entered an order [Docket No.215] (the“Bar Date Order”)
establishing certain dates by which parties holding prepetition claims     100,Irvine,CA 92602. PROOFS OF CLAIM SUBMITTED BY FACSIMILE
                                                                                                                                                                                                         Ben Lashes, who manages the            activity toward durable goods
                                                                           ORELECTRONICMAILWILLNOTBEACCEPTED.
against the above-captioned Debtors must file (a) proofs of claim
                                                                               Contents of Proofs of Claim. Each Proof of Claim must: (i) be                                                          Roths and stars of other memes in-        and residential real estate.
(“Proofs of Claim”), including claims by governmental units, claims
arising under section 503(b)(9) of the Bankruptcy Code,and Rejection       written in English; (ii) include a claim amount denominated in United                                                      cluding “Nyan Cat,” “Grumpy                  A corollary shows up in trade
                                                                           States dollars; (iii) conform substantially with Official Form 410;
Damages Claims, and (b) requests for payment of Administrative
                                                                           and (iv) be signed by the claimant or by an authorized agent or legal                                                      Cat,” “Keyboard Cat,” “Doge,”             data. Services exports are down
Claims (as defined herein) arising on or prior to the Administrative
Claims Deadline (as defined herein).in the chapter 11 cases of MobiTV,     representativeoftheclaimant.                                                                                               “Success Kid,” “David After Den-          26 percent compared with the
                                                                               Supporting Documentation. Each Proof of Claim must include
Inc.and MobiTVServiceCorporation(together,the“Debtors”):
                                                                           supporting documentation in accordance with Bankruptcy Rules                                                               tist” and the “Ridiculously Photo-        prepandemic trend, which re-
    The Bar Dates. Pursuant to the Bar Date Order,all entities (except
governmental units),including individuals,partnerships,corporations,       3001(c) and (d). If,however,such documentation is voluminous,upon
                                                                                                                                                                INVESTMENT                            genic Guy,” said his clients had cu-      flects in significant part the
                                                                           prior written consent of Debtors’ counsel, such Proof of Claim may
joint ventures, estates, and trusts who have a claim or potential claim
                                                                           include a summary of such documentation or an explanation as to                      PROPERTIES                            mulatively made over $2 million in        freeze-up in global travel.
against the Debtors, that arose prior to March 1, 2021, no matter how
remote or contingent such right to payment or equitable remedy may         why such documentation is not available; provided that any creditor
                                                                                                                                                                                          (600)       NFT sales.                                   Less widely understood is a
                                                                           that received such written consent shall be required to transmit such
be, including requests for payment under section 503(b)(9) of the
                                                                           writings to Debtors’counsel upon request no later than ten days from                                                          He said that NFT sales had             steep pullback in the energy
Bankruptcy Code, MUST FILE A PROOF OF CLAIM on or before June                                                                                                Investment Properties
15, 2021, at 5:00 p.m., prevailing Eastern Time (the“Claims Bar            thedateofsuchrequest.
                                                                                                                                                             Other Areas                       605    helped establish memes as a so-           sector.
Date”). Governmentalunitswhohaveaclaimorpotentialclaimagainst              Dated: April27,2021,Wilmington,Delaware                                                                                    phisticated art form and “serious            There are two sides of the
the Debtors that arose prior to the Petition Date,no matter how remote     PACHULSKI STANG ZIEHL & JONES LLP, /s/ Mary F. Caloway ,                          ITALY COMO - UNIQUE PROPERTY
or contingent such right to payment or equitable remedy may be,MUST        Debra I. Grassgreen (admitted pro hac vice), Jason H. Rosell (admitted                                                     pieces of culture.”                       same coin: Consumer spending
FILE A PROOF OF CLAIM on or before August 30, 2021, at 5:00 p.m.,          pro hac vice), Mary F. Caloway (DE Bar No. 3059), 919 North Market                 FOR SALE. 17ha divisible, splendid         “I think anytime you can find a        on gasoline and other energy
prevailingEasternTime(the“GovernmentalBarDate”).                           Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899 (Courier                   view, Manor House, pool, Hangar,
    Administrative Claims Bar Date. Parties asserting Administrative       19801), Telephone: 302-652-4100, Facsimile: 302-652-4400, E-mail:
                                                                                                                                                                Plane track, 9-hole golf course.
                                                                                                                                                                     Call +39 340 8805691,
                                                                                                                                                                                                      collector — no matter what the            goods is down 11 percent from
Claims against the Debtors’estates arising on or prior to May 31,2021      dgrassgreen@pszjlaw.com, jrosell@pszjlaw.com, mcaloway@pszjlaw.                             info@joincasa.it
                                                                                                                                                                                                      price is — who respects the art be-       its prepandemic trend line. And                         LM OTERO/ASSOCIATED PRESS
(the “Administrative Claims Deadline”) (but excluding claims for fees      com,AttorneysfortheDebtorsandDebtorsinPossession
and expenses of professionals retained in these proceedings), are                                                                                                                                     hind it and is going to cherish it,       business spending on structures          The first-quarter G.D.P. report on
                                                                           1
                                                                              The Debtors in these chapter 11 cases and the last four digits of              Jersey City Hot Neighborhood
required to file a request for payment of such Administrative Claim
                                                                           each Debtor’s U.S.tax identification number are as follows:MobiTV,Inc.               New mixed use Resi/Com                that’s a successful sale, whether         is down 19 percent, which re-            Thursday showed that residential
arising on or prior to the Administrative Claims Deadline with the Court
on or before June 15,2021,at 5:00 p.m.,prevailing Eastern Time             (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing                 $2.75 MM. Call 201-741-7008             it’s one Ether or 200 or 300,” he         flects a pullback in investment          investment was 14.4 percent above
                                                                           addressis1900PowellStreet,9thFloor,Emeryville,CA94608.
(the“AdministrativeClaimsBarDate”).                                                                                                                                                                   said.                                     by both the oil extraction indus-        its prepandemic trend.
